Citation Nr: 0825703	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gout in the left hand 
and feet, including as secondary to antibiotic medication 
prescribed for service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to December 1974, from September 1986 to January 1987, 
and from September to December 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded this case in February 2005, and again in 
September 2006, for further evidentiary development and to 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Since all requested development has been 
accomplished, the case is once again before the Board.  

It is worth mentioning that, in July 2004, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (Travel Board hearing).  The VLJ who 
presided over that hearing has since retired.  The veteran 
was notified that the VLJ who had conducted his hearing would 
not be deciding his appeal, and therefore, was given an 
opportunity to have another hearing before another VLJ who 
will ultimately decide this appeal.  See 38 C.F.R. § 20.707 
(2007) ("The Member or Members who conduct the hearing shall 
participate in making the final determination of the 
claims[.]")  In response, however, the veteran indicated that 
he does not want another hearing.


FINDING OF FACT

The veteran's gout - now affecting his left hand and feet - 
was first diagnosed approximately three years after his most 
recent period of ACDUTRA had ended and is unrelated to 
medication prescribed for treatment of his service-connected 
otitis media.


CONCLUSION OF LAW

Gout in the veteran's left hand and feet was not incurred in 
or aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by medication prescribed 
for treatment of his service-connected otitis media.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2002, February 2005, August 2005, March 2006, and 
October 2006.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
He was also asked to submit relevant evidence and/or 
information in his personal possession.  And as for the 
Dingess requirements, since the Board is denying his claim 
for service connection, the downstream disability rating and 
effective date elements of this claim are ultimately moot.  
So not providing notice concerning these downstream elements 
of the claim is nonprejudicial, i.e., harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent to the claim, including both VA and 
private treatment records.  Pursuant to the Board's prior 
remands, VA also obtained all records associated with his 
National Guard service, including all medical and personnel 
records.  These records show that the veteran's most recent 
period of ACDUTRA ended in December 1990.

The Board finds that a VA examination is not needed to 
determine whether his gout is related to service or to 
medical prescribed for his service-connected otitis media, as 
alleged by the veteran, since the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service-connection claim when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

A VA examination is not necessary because the service medical 
records make no reference to gout, which was first diagnosed 
approximately three years after the veteran's most recent 
period of ACDUTRA had ended.  Also, no medical evidence 
indicates that his gout is related to his service or to 
medication prescribed for his service-connected otitis media.  
Instead there are only his unsubstantiated opinions, and VA 
is not required to schedule an examination for a medical 
nexus opinion based on these lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Thus the second and 
second prongs in McLendon have not been met with respect to 
this claim.  Id.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

The veteran claims that he developed gout in his left hand 
and both feet while on ACDUTRA or, alternatively, that his 
gout is proximately due to medication prescribed for his 
service-connected otitis media.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against the claim. 

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury, but not 
disease, incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110.



Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service medical records make no reference to 
gout or any kind of injury to his left hand or feet.  
Although the veteran was treated for athletes foot and for a 
fractured left wrist in 1974, neither condition has been 
linked by competent medical evidence to his gout, which, as 
will be discussed below, was first diagnosed three years 
after his most recent period of ACDUTRA had ended.  Thus, in 
the absence of evidence of gout in service, the service 
medical records provide highly probative evidence against the 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, the first documented evidence of gout was in December 
1993 when the veteran was seen by VA for pain in both feet.  
The diagnosis was gouty arthritis involving both feet.  A 
March 1994 VA outpatient treatment record also lists a 
diagnosis of gouty arthritis involving both feet.  In 1998, 
the veteran was diagnosed with gout in both feet as well as 
his left hand.  Unfortunately none of these records includes 
a medical opinion relating the veteran's gout to his military 
service or to medication prescribed for his service-connected 
otitis media.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Thus, these VA outpatient treatment records 
provide highly probative evidence against the claim.  
Moreover, the three-year lapse between the end of his most 
recent period of ACDUTRA and the first evidence of gout 
provides additional evidence against his claim on a direct 
service-incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

The only medical opinion concerning the etiology of the 
veteran's gout is contained in a July 2004 report by M.C., 
M.D., which does not support the claim.  In this report, Dr. 
M.C. states that "It is just as likely, as not, that this 
[gouty arthritis] is related to a combination of previous 
treatment for headaches in the past, stress, and alcoholism 
induced by his service-connected illness."  The problem with 
this opinion is that service connection has not been 
established for headaches or for any kind of psychiatric 
disorder, to include stress or alcoholism, as Dr. M.C. 
incorrectly assumes.  So in the absence of an opinion 
relating the veteran's gout to service or, alternatively, to 
a service-connected disability (i.e. otitis media, residuals 
of a fracture of the left wrist, traumatic arthritis of the 
left knee, and bilateral hearing loss), Dr. M.C.'s opinion 
provides no basis to grant the claim.  

The Board reiterates that there is no medical evidence in the 
claims file that the veteran developed gout as a result of 
medication prescribed for his service-connected otitis media.  
Although a December 1987 treatment record notes that the 
veteran was allergic to a medication used to dissolve ear 
wax, there is not indication that this medication caused 
gout.  In other words, the third element in Wallin, supra 
(i.e. medical evidence establishing a nexus between the 
service-connected disability and the current disability) has 
not been met.  

In addition to this medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim, including testimony presented at his July 2004 
hearing.  While he may well believe that his gout is related 
to service or to medication prescribed for his service-
connected otitis media, he simply is not qualified to render 
a medical opinion concerning the etiology of this condition.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  The veteran is 
only competent to comment on symptoms (e.g., pain and 
swelling in his left hand and feet) he may have personally 
experienced, but not the cause of them.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

In any event, however, the veteran's statements at his 
hearing directly contradict a statement he made to a VA 
clinician in November 1996 that he had had four episodes of 
gout in the past three years, thereby placing the date of 
onset in 1993, which is consistent with the evidence of 
record.  The Board finds that this contradiction undermines 
his credibility with respect to his hearing testimony in 
which he claimed he had been experiencing gouty pain since 
service.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  See also 38 C.F.R.§ 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for gout in the left 
hand and feet, to include as secondary to antibiotic 
medication prescribed for service-connected otitis media.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal of this claim is denied.



ORDER

Service connection for gout in the left hand and feet, to 
include as secondary to antibiotic medication prescribed for 
service-connected otitis media, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


